EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Pate on July 27, 2022.
The application has been amended as follows:   
IN THE CLAIMS:  
This listing of claims replaces all prior listings of claims in this application
1. (Currently Amended) A computer-implemented method for configuring a parameter of a synthesized voice, the method comprising:
providing a multiplicity of voice vectors of text-to-speech (TTS) voice parameters for speech synthesis;
observing behaviors of a listener resulting from speech synthesis using the multiplicity of voice vectors of TTS voice parameters;
storing a training set of behavior vectors representing the observed behaviors in association with the multiplicity of voice vectors of TTS voice parameters;
training a machine-learned model to generate voice vectors from behavior vectors using the training set.
2. (Original) The method of claim 1 wherein behavior vectors include user profile attributes.
3. (Original) The method of claim 1 wherein behavior vectors include situational attributes.
4. (Original) The method of claim 1 wherein behavior vectors include semantic attributes.
5. (Original) The method of claim 1 wherein voice vectors apply per-word as to enable contrastive emphasis.

6. (Currently Amended) A computer-implemented method of producing synthesized speech, the method comprising:
detecting a value of a situational attribute of a listener;
creating a first behavior vector from a desired behavior of the listener and a value of the situational attribute;
processing the first behavior vector using a trained model to infer a first voice vector, the trained model being trained to generate training voice vectors from training behavior vectors, the training behavior vectors being obtained from observed listener behaviors resulting from speech synthesis using the training voice vectors; and
synthesizing speech from text using the first voice vector as TTS parameters.
7. (Original) The method of claim 6 wherein the situational attribute is age of people present.
8. (Original) The method of claim 6 wherein the situational attribute is music that is playing.
9. (Original) The method of claim 6 wherein the situational attribute is one of: location, noise, and mood.
10. (Original) The method of claim 6, wherein the TTS parameters includes at least one of: formant frequency, formant bandwidth, formant amplitude, nasal pole frequency, nasal pole bandwidth, nasal zero frequency, and nasal zero bandwidth.
11. (Original) The method of claim 6 wherein TTS parameters apply per-word as to enable contrastive emphasis.

12. (Currently Amended) A computer-implemented method of configuring a parameter of a computer-based synthesized voice, the method comprising:
generating a natural language expression comprising a semantic attribute;
configuring a first behavior vector from a desired behavior of a listener and a value of the semantic attribute;
processing the first behavior vector using a trained model to infer a first voice vector, the trained model being trained to generate training voice vectors from training behavior vectors, the training behavior vectors being obtained from observed listener behaviors resulting from speech synthesis using the training voice vectors; and
synthesizing speech from text representing the natural language expression using the first voice vector as text-to-speech (TTS) parameters.
13. (Original) The method of claim 12 wherein the semantic attribute is presence of a proper noun.
14. (Original) The method of claim 12 wherein the semantic attribute is a number of modifiers.
15.  (Original) The method of claim 12 wherein the semantic attribute is an emotional charge.
16. (Original) The method of claim 12 wherein the semantic attribute indicates a domain of discourse.
17. (Original) The method of claim 12, wherein the TTS parameters includes at least one of: formant frequency, formant bandwidth, formant amplitude, nasal pole frequency, nasal pole bandwidth, nasal zero frequency, and nasal zero bandwidth.
18. (Original) The method of claim 12 wherein TTS parameters apply per-word as to enable contrastive emphasis.

19. (Original) A method of training a text-to-speech (TTS) parameter model, the method comprising:
generating a plurality of training pairs, by, for each training pair of the plurality of training pairs:
outputting, to a user, synthetic speech audio synthesized according to a TTS parameter vector;
receiving, within a specific period of time, a purchase decision from the user; and
generating the training pair as the TTS parameter vector and a training behavior vector including the purchase decision; and
training the TTS parameter model by processing the training pairs.
20. (Original) The method of claim 19 wherein the training behavior vector of each training pair further includes a profile attribute value of the user.
21. (Original) The method of claim 19 wherein the training behavior vector of each training pair further includes a semantic attribute of the speech audio.
22. (Original) The method of claim 19 wherein the training is supervised and wherein the TTS parameter vector is training data and the purchase decision is a label.
23. (Original) The method of claim 19 wherein the training is unsupervised and draws inferences from the TTS parameter vector and purchase decision.
24. (Original) The method of claim 19 further comprising updating the TTS parameter model in response to a subsequent purchase decision of the user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659